


Exhibit 10.10

 

LEASE AGREEMENT




This Lease Agreement (“Lease”) is entered into and made effective as of Monday,
April 23, 2012, by and between Sutter Buttes LLC, a California limited liability
company (“Lessor”),and Stevia First Corp., a Nevada corporation (“Lessee”).
 Lessor and Lessee agree as follows:




1.

Lease Description.  Lessor owns the real property located at 9413 South Butte
Road in the unincorporated area of the County of Sutter, State of California,
with the property being more particularly described on Exhibit A attached hereto
(“Property”).  The Property consists of 1,115 acres of land, a portion of which
contains a clubhouse, a pro shop, storage area and equipment shed.  The portion
of the Property being leased by the Lessee includes 1,000 acres of vacant land.
 The leased portion of the Property will be referred to herein as the
“Premises”.  The Property is more particularly depicted on Exhibit B attached
hereto.  Lessor leases to Lessee and Lessee leases from Lessor the Premises on
the terms and conditions set forth in this Lease.




2.

Improvements.  The Improvements on the Property except for the clubhouse, namely
the pro shop, storage area and equipment shed (“Improvements”), shall be
available to the Lessee on a non-exclusive use basis.  Lessee shall have the
right to use and access the Improvements on the Premises, subject to
coordination of use with Lessor, for uses including but not limited to access
and storage of heavy equipment and farming machinery that may be stored by
Lessor on the Premises and made available to Lessee. No additional rent shall be
charged to Lessee for use of the Improvements, unless the parties otherwise
mutually agree in writing.




3.

Access to Premises/Property.  Notwithstanding any other provision of this Lease,
the parties agree that Lessor shall have non-exclusive access rights over and
across the Premises as needed for ingress and egress and to provide utility and
roadway services to the remaining 115 acres of the Property.  Lessor’s access
rights shall be non-exclusive and shall be used in conjunction and coordinated
with Lessee’s use of the Premises. In addition, the parties agree that Lessee
shall have non-exclusive access rights over and across the Property as needed
for ingress and egress and to provide utility and roadway services to the
Premises.  Lessee’s access rights shall be non-exclusive and shall be used in
conjunction and coordinated with Lessor’s use of the remaining portion of the
Property.




4.

Term.  The term of this Lease shall be for a period of two (2) years commencing
on May 1, 2012 and terminating on May 1, 2014.  Provided that Lessee is not in
default of the terms and conditions of this Lease, Lessee shall have the right
of first refusal to enter into additional leases of the Premises for up to and
including two (2) additional and consecutive periods of five (5) years each.    




5.

Use of Premises.  It is agreed that the Premises shall be used for purposes
related to the planting and processing of stevia. Lessee shall, at the proper
time during the term hereof, prepare, tend and cultivate the crop, including
irrigation, fertilization, and weed and pest control, and Lessee will, at the
proper time, harvest the crop thereon, all at Lessee’s sole cost and expense and
in a prudent and farmer-like manner, and according to the usual methods of
farming practice for the cultivation of stevia.





--------------------------------------------------------------------------------




6.

Rent.  Lessee agrees to pay Lessor rent in advance for the term of the Lease in
the amount of $250,000.  The rent payment shall be due upon execution of this
Lease.  




7.

Late Payment.  In the event that Lessor has not received payment of any
additional installment of rent before the tenth day following the date upon
which the rent payment is due, Lessee shall also pay Lessor a sum equal to 5% of
such annual installment as a late charge.




8.

Property Taxes.  Lessee shall be responsible for and shall pay all real property
taxes levied or assessed against the Premises during the term of this Lease.
 All personal property taxes levied against Lessee’s personal property located
on the Premises shall be paid by Lessee.




9.

Water and Delivery of Water.  Lessee, at its sole cost and expense, shall pay
for the water required to irrigate the crops on the Premises and furnish all
water required for such irrigation.  Lessee shall provide all labor necessary to
irrigate the crops.  Lessee shall bear the cost of all charges for the care,
maintenance, replacement and operation of the existing pump and well on the
Premises, and any such repaired items shall be considered fixtures and shall
remain on the Premises upon expiration of the Lease term.  




10.

Utilities.  Lessee shall pay when due and shall hold Lessor harmless from any
liability for all charges for water, gas, sewage, electricity, trash collection,
telephone and other utilities and services applied to and used on the Premises.
In the event that any utility is shared between Lessor and Lessee the parties
shall enter into a shared utility expense agreement.




11.

Restriction on Use.  Lessee shall not conduct or permit to be conducted any
private or public nuisance on the Premises, nor conduct or permit any waste
thereon.  Lessee shall, at its expense, comply with all laws, ordinances and
regulations applicable to the Premises and the business conducted thereon.
 Lessee shall not do, bring or keep anything in or about the Premises that will
cause a cancellation of any insurance covering the Premises.




12.

Maintenance and Repair.  While this Lease is in effect through the end of the
term, the Premises shall be kept and maintained in a good, safe and attractive
condition at all times, normal wear and tear and damages caused by condemnation
or casualty excepted.  In entering onto the Premises, Lessee shall be deemed to
have accepted the Premises being in good and sanitary order, condition and
repair, and Lessee agrees, on the last day of the term of this Lease or upon
sooner termination of this Lease, to surrender the Premises with Improvements,
in the same condition as when received, normal wear and tear excepted.  Lessee
waives all right to make repairs at the expense of Lessor. Lessee shall have no
obligation to maintain and repair the Improvements located on the Premises
during the term of this Lease, unless Lessee’s use of the Improvements pursuant
to paragraph 3 becomes exclusive, in which case Lessee shall be solely
responsible for maintenance and repair of the Improvements and the Improvements
shall become a part of the Premises.




13.

Operations.  The Lessee shall conduct said farming operations in a farmer-like
manner and according to the usual course of farming practices used by farmers in
the neighboring areas.








2.




--------------------------------------------------------------------------------



14.

General Indemnity.  Lessee agrees to protect and does hereby indemnify and hold
Lessor harmless from all demands, claims, actions and damages to any person or
property arising out of or connected with the use or occupancy of the Premises
by Lessee.  Lessee’s obligation under this paragraph shall be limited to the sum
that exceeds the amount of any insurance proceeds, if any, received by Lessor.




15.

Fire and Other Insurance.  Lessee shall, at Lessee’s expense, at all times from
and after the date hereof and during the term, maintain on the Improvements now
or hereafter located on the Premises a policy of standard fire and extended
coverage insurance, with vandalism and malicious mischief endorsements, to the
extent of the full replacement cost of any such buildings and other insurable
Improvements located on the Premises from time to time.  The policy shall name
as insureds the Lessor and Lessee, as their interests appear.  The "replacement
cost" of the Improvements to be insured under this paragraph shall be determined
by the company issuing the insurance policy at the time the policy is initially
obtained.




16.

Liability Insurance.  Lessee shall procure and maintain for the duration of the
Lease of the Premises, and for any period of early possession, a general
liability policy of insurance with limits of not less than $2,000,000 per
occurrence for bodily injury, personal injury and property damage.  The policy
or policies shall name Lessor as an additional insured and a certificate of
insurance is to be delivered to Lessor which shall obligate the insurance
carrier to notify the Lessor in writing at least ten (10) days prior to any
cancellation or modification of the insurance.  Lessee shall also maintain a
policy of worker’s compensation insurance covering all of Lessee’s employees who
perform labor on the Premises.




17.

Crop Mortgage.  All crop mortgages, encumbrances or liens given or suffered by
Lessee on the crops grown on the Premises shall be for a term or period not
extending beyond the Lease term provided for in this Agreement.  All liens
created by Lessee must encumber only the crop and not the fee interest, and must
be satisfied of record by Lessee by the end of the crop year, or upon receipt of
the final crop proceed payment for said crop year.  If a mortgage or lien
creates a cloud on Lessor’s title, Lessee must pay all reasonable costs and
expenses, including attorney’s fees, required for the removal of the cloud,
either before or after termination of Lessee’s right to the lease of the
Premises.  




18.

Environmental Matters.




A.

Compliance with Environmental Requirements.  Lessee expressly agrees, at all
times and in all respects, to comply with all federal, state and local laws,
regulations, ordinances, other requirements, permits and orders issued in
relation thereto, which are designed to protect public health and safety, worker
health and safety, or the environment, including but not limited to, management
of hazardous materials and/or hazardous waste (collectively referred to
hereinafter as “Environmental Requirements”).  For this purpose, “management”
includes, but is not limited to, use, storage, handling, and transportation.
 Lessee expressly agrees not to store hazardous waste on the Premises, treat
hazardous waste on the Premises, or dispose of, or bury any waste, including
hazardous waste, on the Premises.




B.

Handling of Pesticides and Fertilizer.  Lessee expressly agrees to use and
handle pesticides and fertilizers in compliance with all Environmental
Requirements which are designed





3.




--------------------------------------------------------------------------------

to regulate pesticides and fertilizers, including, but not limited to,
requirements pertaining to reentry or pre-harvest intervals.




No pesticide or agricultural chemical shall be used by Lessee if it results in a
plant-back restriction or other provision which would place any limitation on
the use of the Premises which extends beyond the term of the Lease without the
prior written consent of the Lessor.  Lessee shall provide Lessor a copy of
Lessee’s county pesticide permit prior to planting each crop year.




C.

Contamination.  Lessee expressly agrees, at all times and in all respects, to
comply with all federal, state and local laws, regulations, ordinances, other
requirements, and permits and orders issued in relation thereto which concern
any contamination, release, pollution, nuisance or waste, whether toxic or
nontoxic chemical or biological, which may result from Lessee’s operation on,
and use of, the Premises during the term of this Lease, whether created or
maintained by Lessee, its agents, servants or employees, or whether Lessee
assists in the creation or maintenance thereof




19.

Damage or Destruction.  If, during the Lease term, the Improvements located on
the Premises are totally or partially destroyed from any cause, this Lease shall
not terminate and, at Lessor’s option and to the extent of available insurance,
Lessor shall restore the damaged or destroyed residence to substantially the
same condition as it was in immediately before the damage or destruction
occurred.  Rent shall abate in case of damage or destruction to the
Improvements, to the extent the Improvement is uninhabitable.  The Lease term
shall automatically be extended during any period of rent abatement.  The
provisions of this paragraph shall govern the rights of the parties in the event
of any full or partial destruction of any Improvement located on the Premises.  




20.

Condition of Premises.  Lessor and Lessee acknowledge that Lessee is leasing the
Premises in its “AS-IS” condition and that Lessee has had ample opportunity
prior to entering into this Lease to inspect the condition of the Premises, and
Lessee is thoroughly familiar with the condition of the Premises.




21.

Lessee’s Fixtures and Personal Property; Right to Remove.  Lessee may install
such machinery, tools, equipment and trade fixtures in the Premises as may be
necessary without the consent of Lessor.  Except as otherwise provided in this
Lease, all personal property as well as any other removable fixtures, equipment,
furnishings and other personal property installed in or on the Premises by
Lessee in accordance with the terms of this Lease shall remain Lessee’s
property.  Lessor agrees that, provided it is not then in default hereunder,
Lessee shall have the right at any time and from time to time to remove any and
all of the same.  Lessee shall, at its expense, repair forthwith any damage to
the Premises occasioned by reason of such removal, and shall leave the Premises
in a clean and neat condition.  Any property not so removed shall be deemed
abandoned, and Lessor shall have the option to either retain such property at no
cost, or cause such property to be removed at Lessee’s expense.  Lessor shall be
entitled to reimbursement for all sums expended in connection with such removal,
together with interest thereon at the maximum rate permitted by law.








4.




--------------------------------------------------------------------------------



22.

Lessee Defaults and Lessor Remedies.  




A.

Remedies.  If Lessee shall at any time be in default in the payment of rent or
any other monetary sum called for by this Lease for more than ten (10) days
following written notice from Lessor to Lessee, or if Lessee shall at any time
be in default in the keeping and performing of any of its other covenants or
agreements herein contained, and should such other default continue for 30 days
after written notice thereof from Lessor to Lessee specifying the particulars of
such default, or if such other default is of a nature that curing such default
will take more than 30 days and Lessee has failed to commence such cure within
such 30 days and to thereafter diligently pursue completion of such cure, then
and in any of such events and in addition to any or all other rights and
remedies of Lessor hereunder and by law provided, Lessor may terminate this
Lease by giving Lessee notice of termination.  On the giving of the notice, all
Lessee’s rights in the Premises and in all Improvements shall terminate.
 Promptly after notice of termination, Lessee shall surrender and vacate the
Premises and all Improvements in broom-clean condition; and Lessor may reenter
and take possession of the Premises and all remaining Improvements and eject all
parties in possession.  Termination under this paragraph shall not relieve
Lessee from the payment of any sum then due to Lessor or from any claim for
damages previously accrued or then accruing against Lessee.




B.

Damages.  Should Lessor elect to terminate this Lease under the provisions of
this paragraph 22, Lessor shall be entitled to recover from Lessee as damages:




1.

The worth, at the time of the award, of the unpaid rent that had been earned at
the time of termination of this Lease;

2.

The worth, at the time of the award, of the amount by which the unpaid rent that
would have been earned after the date of termination of this Lease until the
time of award exceeds the amount of the loss of rent that Lessee proves could
have been reasonably avoided;

3.

The worth, at the time of the award, of the amount by which the unpaid rent for
the balance of the Lease term after the time of award exceeds the amount of the
loss of rent that Lessee proves could have been reasonably avoided; and

4.

Any other amount, and court costs, necessary to compensate Lessor for all
detriment proximately caused by Lessee’s default, including without limitation,
costs of alterations and commissions in connection with reletting.

"The worth, at the time of the award," as used in paragraphs 1 and 2 above, is
to be computed by allowing interest at the maximum rate allowed by law.  "The
worth, at the time of the award," as referred to in paragraph 3 above, is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award, plus 1%.




C.

Lessor’s Right to Cure Lessee’s Default.  Lessor, at any time after Lessee
commits a default, can cure the default at Lessee’s cost.  If Lessor at any
time, by reason of Lessee’s default, pays any sum, the sum paid by Lessor shall
be due immediately from Lessee to Lessor at the time the sum is paid, and if
paid at a later date shall bear interest at the maximum rate allowed by law from
the date the sum is paid by Lessor until Lessor is reimbursed by Lessee.  The
sum, together with interest on it, shall be additional rent.








5.




--------------------------------------------------------------------------------



23.

Surrender at Expiration of Lease Term.  Upon expiration of the Lease term or
earlier termination on account of default, Lessee shall promptly surrender the
Premises in first-class condition.  Depreciation and wear from ordinary use for
the purpose for which the Premises were let need not be restored, but all
repairs for which Lessee is responsible shall be completed prior to such
surrender.  All furnishings, furniture and trade fixtures installed on the
Premises by Lessee shall remain the personal property of Lessee and shall be
removed by Lessee upon expiration or termination of the Lease term.  If Lessee
fails to do so, it shall be an abandonment of the personal property, and Lessor
may retain the Premises and all the rights of Lessee with respect to it shall
cease.




24.

Relationship of the Parties.  This Agreement shall not be determined to be, give
rise to, or be construed as a partnership relationship, and neither party hereto
shall have authority to obligate the other without the prior written consent.




25.

Waste or Nuisance.  The Lessee shall not commit or permit the commission by
others of any waste on said Premises.  The Lessee shall not maintain, commit, or
permit the maintenance or commission of any nuisance as defined in section 3479
of the California Civil Code on said Premises.  Lessee shall not use or permit
the use of said Premises for any unlawful purpose.




26.

Alterations and Liens.  The Lessee shall not make or permit any other person to
make any alterations to said Premises or to any Improvement thereon or facility
appurtenant thereto without the written consent of the Lessor first had and
obtained.  The Lessee shall keep the Premises free and clear from any and all
liens, claims, and demands for work performed, materials furnished, or
operations conducted thereon at the instance or request of Lessee.




27.

Inspection by Lessor.  The Lessee shall permit the Lessor, or the Lessor’s
agents, representatives, or employees, to enter said Premises at all reasonable
times for the purpose of inspecting said Premises to determine whether the
Lessee is complying with the terms and conditions of this Lease and for the
purpose of doing other lawful acts that may be necessary to protect the Lessor’s
interest in said Premises under this Lease.




28.

Acceptance by Lessee.  The Lessee accepts said Premises in its present
condition.  The Lessee agrees with, and represents to the Lessor, that said
Premises have been inspected by it and that it has been assured by means
independent of the Lessor, or any agent of the Lessor, of the truth of all facts
material to this Lease and that said Premises are being leased by the Lessee as
a result of its inspection and investigation and not as a result of any
representation made by the Lessor or any agent of the Lessor.




29.

Assignment and Subletting.  Lessee shall have the right to assign or sublease
the Premises, subject to Lessor’s prior written consent.  




30.

Abandonment by Lessee.  Should the Lessee breach this Lease and abandon the
Premises prior to the natural termination of the term of this Lease or any
successive term, the Lessor may terminate this Lease and obtain possession
immediately for the purposes of protecting any existing crop which may need
irrigation or other cultural care at the time of Lessee’s abandonment.








6.




--------------------------------------------------------------------------------



31.

Condemnation.  If said Premises, or any part thereof, shall be taken or
condemned for a public or quasi-public use, this Lease shall, as to the part so
taken, terminate as of the date title shall vest in the condemnor, and all
money, or other valuable consideration, if any, awarded upon such taking shall
got to the Lessor.  Lessee shall have no claim thereto, except that said Lessee
shall receive its share for damage to growing crops based upon its share of said
crops, and Lessee shall receive compensation for the value of the trees planted
and any Improvements made to the Premises; but only to the extent that any such
award includes compensation for the trees and/or Improvements.




32.

Notices.  All notices required by law or by this Lease to be given shall be
given by personal delivery, or by depositing the same in the United States mail,
postage prepaid, addressed as follows:




Lessor:

Sutter Buttes LLC

5820 Sagebrush

La Jolla, CA  95991







Lessee:

Stevia First Corp.

5225 Carlson Road

Yuba City, CA 95993




33.

Memorandum of Lease.  The material terms and conditions of this Lease shall be
set forth in a Memorandum of Lease which may be recorded in the Official Records
of the county recorder of Sutter County, at the election of either party hereto.
In the event a Memorandum of Lease is to be recorded, Lessee shall deliver to
Lessor a quitclaim deed, and Lessor shall be authorized to record the quitclaim
deed to release from the real property records the Memorandum of Lease upon
termination of this Lease for any cause.




34.

Disclaimer of Partnership.  The relationship of the parties hereto is that of
Lessor and Lessee, and it is expressly understood and agreed that by virtue of
this Lease, Lessor does not in any way or for any purpose become a partner of
Lessee or a joint venturer with Lessee in the conduct of Lessee’s business or
otherwise.




35.

Subordination.  This Lease and the rights of Lessee hereunder are, and will be,
subject and subordinate to the lien of any deed of trust or mortgage, now or
hereinafter placed on the Premises or any part thereof, and to any and all
renewals, modifications, consolidations, replacements, extensions or
substitutions of any such deed of trust or mortgage; provided however, that as
to the lien of any deed of trust or mortgage, Lessee's right to quiet possession
of the Premises shall not be disturbed if Lessee is not in default so long as
Lessee shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms.  Lessor
shall obtain from Lessor's lender (first lien holder against the Premises) and
deliver to Lessee an executed non-disturbance agreement in a form acceptable to
Lessee and Lessor's lender, prior to execution of this Lease.




36.

Compliance with Laws.  Lessee shall, at Lessee's sole cost, comply with all of
the requirements of all municipal, state, and federal authorities now in force
or that may later be in





7.




--------------------------------------------------------------------------------

force pertaining to the use of the Premises, and shall faithfully observe in
this use all municipal ordinances and state and federal statutes now in force or
that shall later be in force.  The judgment of any court of competent
jurisdiction, or the admission of Lessee in any action or proceeding against
Lessee, whether Lessor be a party or not, that Lessee has violated any order or
statute in this use, shall be conclusive of that fact as between Lessor and
Lessee.  Lessee shall not commit, or suffer to be committed, any waste upon the
Premises, or any nuisance or other act or thing that may disturb the quiet
enjoyment of any adjacent properties.




37.

Estoppel Certificate.  If, upon any sale, assignment or hypothecation of the
Premises by Lessor, an estoppel certificate shall be required from Lessee,
Lessee agrees to deliver within ten (10) days after written request therefore by
Lessor, a certificate addressed to any such proposed mortgagee or purchaser, or
to Lessor, in a form requested by Lessor’s mortgagee or purchaser, certifying
that this Lease is unmodified and in full force and effect (if such be the
case), certifying the commencement and termination dates of the lease term,
certifying that there has been no assignment or sublease of this Lease and that
there are no defenses or offsets hereto, or stating those claimed by Lessee, and
containing such other information as may reasonably be requested by the party to
whom such certificate is addressed.  In the event Lessee fails to deliver such
estoppel certificate to Lessor within the 10 day period above provided, it shall
be deemed that this Lease is in full force and effect and that Lessee has no
defenses or offsets against Lessor, and that the other information contained in
the requested certificate is correct.




38.

Time.  Time is of the essence of this Lease and each and every covenant and
agreement herein contained.




39.

Acts of God.  Lessee will not be held liable for any loss of property due to
theft, fire, flood or acts of God.




40.

Successors and Assigns.  The provisions of this Lease shall extend to and bind
and inure to the benefit of the successors and assigns of the respective parties
hereto.  In the event of a successor or assign of Lessor being unwilling to
accept transfer the lease, such successor or assign may elect to terminate the
lease after providing a six (6) month notice and compensating Lessee a fair
market value for losses that would be incurred including stevia crop loss.




41.

Attorney’s Fees.  In any action or proceeding commenced by either party to
enforce this Lease or any provision thereof, the prevailing party shall be
entitled to all costs incurred and to reasonable attorney’s fees.




42.

Waiver of Breach.  The waiver by Lessor of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same, or of any other term, covenant or condition herein
contained.




43.

Entire Agreement.  Lessee and Lessor agree that this Lease contains the sole and
only agreement between them concerning the Lease of the Premises and correctly
sets forth their rights and obligations to each other concerning the Premises as
to the date of execution of this Lease.  








8.




--------------------------------------------------------------------------------



44.

Governing Law.  This Agreement shall be governed by, interpreted under, and
construed in accordance with the laws of the State of California.  




The parties have executed and entered into this Lease on the date and year first
above written.







LESSOR:




Sutter Buttes LLC, a California Limited Liability Company







By: _________________________________

       Diljit Bains, Member










LESSEE:




Stevia First Corp., a Nevada Corporation







By: __________________________________

       Robert Brooke, Chief Executive Officer
































9.




--------------------------------------------------------------------------------

EXHIBIT A




[stva_ex1010001.jpg] [stva_ex1010001.jpg]





10.




--------------------------------------------------------------------------------




[stva_ex1010002.jpg] [stva_ex1010002.jpg]








11.




--------------------------------------------------------------------------------




[stva_ex1010003.jpg] [stva_ex1010003.jpg]





12.




--------------------------------------------------------------------------------




[stva_ex1010004.jpg] [stva_ex1010004.jpg]





13.




--------------------------------------------------------------------------------




[stva_ex1010005.jpg] [stva_ex1010005.jpg]





14.




--------------------------------------------------------------------------------

EXHIBIT B




[stva_ex1010006.jpg] [stva_ex1010006.jpg]





15.


